Title: Alexander Garrett to James Madison, 1 April 1830
From: Garrett, Alexander
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Charlottesville
                                
                                1st. April 1830.
                            
                        
                        
                        Mr. Brockenbrough informs me that another quarters pay is this day due the Professors and desired me to
                            procure the means to meet payment. I therefore annexed send my check on the Literary Fund for five thousand dollars for
                            your approval. Most Respectfully Your Obt. St.
                        
                        
                            
                                
                            Alex. Garrett B. UVa.
                        
                    